DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Preliminary Amendment
With regards to the Applicants’ Remarks dated January 11, 2021:
Claim amendments have been fully considered and are entered. Claims 21-33 are examined.

Allowed Claims
Claims 21-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 21, including extracting a plurality of frames from the incoming packets, during and in parallel to the receipt of the incoming stream generated from the video file and completing said extraction before all the packets of the incoming stream of the media file are received; and before all the frames of the video file are received at the first computer system, using the plurality of frames for a search in a database for video files comprising another video file similar to the content of the video file. Independent claims 32 and 33 contain similar language.


Relevant Prior Art
Hara (WO 2007/119602 A1) teaches of method of transferring data from a digital camera to a PC (par. [0090], Figs. 5 and 9). Applicants previously argued that “the process in Hara is fundamentally different from the claimed limitations. In Hara cache data is received and then thumbnails are extracted. Hara does not teach that a media file is being uploaded and during the upload of the media file the at least one portion of the media file (e.g. thumbnail) is extracted and used. In Hara the steps of “uploading” or receiving cache data and extraction are not done simultaneously”. Examiner agrees.
Na et al. (US 2006/0129631 A1) is directed to controlling a media data upload (abstract). Applicants previously argued that “the method of Na segments the media to a predetermined number of segments. This segmentation does not relate to the content of the segments. Therefore, combining Na’s method with Hara would not imply the claimed feature that the extraction of the at least one portion from the incoming packets will be or can be used for an image search, as there would be no correlation between the segmentation of Na and the thumbnails of Hara. There is no mechanism that is taught by either Hara or Na that would bridge over this technical gap and allow the method of Na to be technically functional when the two are combined”. Examiner agrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442